Exhibit 99.1 Pacific Premier Bancorp, Inc. Announces Second Quarter and Year-to-Date Results (Unaudited) Costa Mesa, Calif., July 24, 2007 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank, (the “Bank”), recorded second quarter net income of $1.2 million, or $0.18 per diluted share, compared to $2.9 million, or $0.43 per diluted share, for the second quarter of 2006, a decrease of 58.1%.The results in 2006 were positively impacted by a $1.9 million reduction in the valuation allowance for deferred tax assets. Net income for the six months ended June 30, 2007 was $2.1 million, or $0.32 per diluted share, compared to $4.6 million, or $0.70 per diluted share in the comparable prior period.All diluted earnings per share amounts have been adjusted to reflect warrants, restricted stock and stock options outstanding. Return on average assets (ROAA) and return on average equity (ROAE) for the six months endedJune 30, 2007 was 0.59% and 7.09%, respectively, compared to 1.36% and 17.59%, respectively, for the same period in 2006.The Company’s basic and diluted book value per share increased to $11.38 and $9.41, respectively, at June 30, 2007, reflecting an annualized increase of 6.3% and 5.5% from December 31, 2006. Given recent developments in the single family housing markets related to sub-prime and residential construction loans the Company is providing the following information regarding the Bank’s loan portfolio composition as of June 30, 2007 (dollars in thousands): Loan Type Amount % of Total ·Multi-family $ 331,946 54.6 % ·Commercial real estate - investor owned 162,943 26.8 % ·Commercial real estate - owner-occupied 50,184 8.3 % ·Commercial and industrial(“C&I”) 38,664 6.4 % ·Small Business Administration (“SBA”) 8,493 1.4 % ·One-to-four family 14,072 2.3 % ·Construction – multi-family 1,097 0.2 % ·Other 111 0.0 % Total $ 607,510 100.0 % As previously announced, the Bank does not engage in sub-prime lending or single-family residential construction loans. Steven R. Gardner, President and Chief Executive Officer, stated, “Our second quarter results were positively impacted by the sale of $50.5 million of multi-family loans which generated $1.0 million in gains on sale.We continue to utilize loan sales as a strategy to remix the loan portfolio toward higher yielding loan products. Our net interest margin expanded by 3 and 13 basis points compared to the quarters ended March 31, 2007 and December 31, 2006, respectively.The prior investments we have made in the expansion of our branch network are beginning to payoff as total deposits increased $33.2 million through the first half of the year, equating to a 20.4% annualized growth rate.” For the three and six months ended June 30, 2007, net interest income was $4.5 million and $9.0 million, respectively, compared to $4.2 million and $8.9 million for the same periods a year earlier.The increase for the three month period is predominately attributable to a 12.6% growth in interest income, from $10.7million to$12.1million, for the three months ended June 30, 2007.Growth in interest income was predominately attributable to a 10.3%increase in the average loan yield to 7.37% from 6.68% over the prior year period which was partially offset by a decrease in average loans outstanding of $8.7 million.As part of the Bank’s transformation to a commercial banking platform, management has implemented various strategies to increase interest income through the origination of higher yielding commercial real estate and small business loans. Partially offsetting the increase in interest income was an increase in interest expense for the three months ended June 30, 2007 of 16.2%, or $1.1million.The increase in interest expense was attributable to increases in average deposits outstanding of $38.9million, as well as the increase in the average cost of deposits and borrowings of70 and 46 basis points, respectively, over the prior year period. The net interest margin for the quarter ended June 30, 2007 was 2.63% compared to 2.58% for the same period a year ago.The increase was primarily attributable to increases in the average rate earned on loans of 69 basis points, which was partially offset by an increase in the average cost of deposits and borrowings.The increase in the cost of funds is attributable to the strong competitor deposit pricing within the Bank’s primary markets and higher borrowing cost associated with the Bank’s Federal Home Loan Bank (“FHLB”) advances.The increase in loan rates is primarily due to the change in the mix of the loan portfolio to include more commercial real estate and business loans and less multi-family loans. Non-multi-family loans increased from 28.7% of the loan portfolio as of June 30, 2006 to 45.4% a year later. The provision for loan losses was $215,000 and $514,000 for the three and six months ended June 30, 2007, respectively, compared to $104,000 and $103,000 for the same periods in 2006.The increase in the provision for the six months ended June 30, 2007 compared to the same period in 2006 is primarily due to the transitioning of the Bank’s loan portfolio to include more commercial real estate and business loans and less multi-family loans.The reserve for commercial real estate and business loans increased during the six month period ended June 30, 2007 by a total of $651,000 compared to $285,000 for the same period in 2006.Net recoveries for the second quarter of 2007 were $12,000 compared to charge-offs of $117,000 for the same period in 2006. Noninterest income was $1.9 million and $3.6 million for the three and six months ended June 30, 2007, respectively, compared to $1.2 million and $2.2 million, respectively, for the same periods endedJune 30, 2006.The increases in noninterest income for the three and six month periods are primarily due to an increase in gains from loan sales of $558,000 and $1.2 million, respectively, compared to the same periods in 2006. Noninterest expenses were $4.3 million and $8.7 million for the three and six months ended June 30, 2007, respectively, compared to $3.7 million and $7.4 million for the same periods ended June 30, 2006.The increase in noninterest expense for the three and six months were the result of increases in compensation and benefits and legal and audit expense of $353,000 and $77,000 for the three months, respectively, and $765,000 and $292,000 for the six months, respectively.The increase in compensation and benefits is primarily in salaries that increased $654,000 for the six month period ending June 30, 2007 compared to the same period in the prior year, of which $237,000 is related to the two de novo branches opened in 2006 and the one in 2007.The number of employees at the Bank grew from 109 at June 30, 2006 to 114 at June 30, 2007.The increase in legal and audit expense is primarily due to a lawsuit that was settled in June 2007 that cost the Bank a total of $250,000 in legal and settlement fees during the last six months compared to $32,000 in the prior year period. The Company had a tax provision for the three and six months endedJune 30, 2007of $698,000and $1.2 million, respectively.For the same periods a year earlier, the Company had a tax benefit of $1.3 million and $1.1 million, respectively. During the 2006 period, the Company benefited from a reduction in its valuation allowance for deferred taxes of $1.9 million and $2.4 million, respectively.The Company’s valuation allowance for deferred taxes was zero at June 30, 2007, as the deferred tax assets were determined, more likely than not, to be realized based on recent earnings and management’s analysis of the valuation allowance during the quarter. Total assets of the Company were $719.5 million as of June 30, 2007, compared to $730.9 million as of December 31, 2006.The $11.4 million, or 1.6%, decrease in total assets is primarily due to decreases in federal funds sold and net loans of $10.0 million and $1.2 million, respectively. Net loans decreased $1.2 million to $603.9 million as of June 30, 2007, compared to the prior year end. The decrease is primarily due to the Bank selling $108.4 million of multi-family loans and $5.9 million of commercial real estate loans, which generated net gains of $2.1 million. Additionally, net loans were also impacted by the prepayment of loans totaling $83.9 million, which generated noninterest income of $476,000. Partially offsetting the loan sales and prepayments were new loan originations.The Bank originated $217.3 million of new loans, consisting of $151.9 million of multi-family, $18.1 million of commercial real estate and land, $41.3 million of business loans, consisting of $4.0 million of commercial real estate owner-occupied loans, $29.5 million of commercial and industrial loans, and $7.8 million of SBA loans, and $6.0 million of other residential loans.Management has utilized loan sales to manage its liquidity, interest rate risk, loan to deposit ratio, diversification of its loan portfolio, and net balance sheet growth, and expects to continue to do so for the foreseeable future. The Bank’s pipeline of new loans at June 30, 2007, was $173.3 million. The allowance for loan losses increased$547,000 to $4.1million as of June 30, 2007, compared to December31, 2006.The increase in the allowance for loan losses was primarily due to the transitioning of the Bank’s loan portfolio to include more commercial real estate and business loans and less multi-family loans.Commercial real estate owner-occupied loans, commercial and industrial loans and SBA loans, increased during the first six months of 2007 by $14.3 million, $16.5 million, and $3.2 million, respectively.Commercial real estate and land loans decreased by $10.5 million, while multi-family loans decreased by $25.3 million since December 31, 2006.The allowance for loan losses as a percent of non-accrual loans increased to 891% as of June 30, 2007 from 559% at December31, 2006.Net non-accrual loans and other real estate owned were $444,000 and $57,000, respectively, at June 30, 2007, compared to $574,000 and $138,000, respectively, as of December31, 2006.The ratio of net nonperforming assets to total assets at June 30, 2007 was 0.07%.All nonperforming assets are concentrated in the Bank’s single family residential loans and are associated with its prior origination of sub-prime mortgages, which were discontinued in 2000. Total deposits were $372.6 million as of June 30, 2007, compared to $339.4 million at December 31, 2006.The increase in deposits is comprised of increases of $1.6 million, $28.3 million, and $3.3 million in transaction accounts, retail certificates of deposits, and brokered certificate of deposits.The cost of deposits as of June 30, 2007 was 4.21%, an increase of 16 basis points since December 31, 2006. At June 30, 2007, total borrowings of the Company amounted to $281.3 million, a $45.5 million or 14.4% decrease from December 31, 2006, and were comprised of the Bank's $215.0 million and $55.4 million of FHLBterm borrowings and overnight advances, respectively, $600,000 of other borrowings and the Company’s $10.3 million of subordinated debentures which were used to fund the issuance of trust preferred securities.The total cost of the Company’s borrowings and deposits at June 30, 2007 was 4.65%, compared to 4.67% at December 31, 2006. The Bank’s tier 1 (core) capital and total risk-based capital ratios at June 30, 2007 were 8.97% and 11.83%, respectively.The minimum ratios for well-capitalized banks are 5.00% and 10.00% for tier 1 (core) capital and risk-based capital, respectively. The Company owns all of the capital stock of the Bank.The Company provides business and consumer banking products to its customers through our six full-service depository branches in Southern California located in the cities of San Bernardino, Seal Beach, Huntington Beach, Los Alamitos, Costa Mesa and Newport Beach.The Bank at June 30, 2007, had total assets of $714.5 million, net loans of $603.9 million, total deposits of $373.3 million, and total equity capital of $63.6 million. FORWARD-LOOKING COMMENTS The statements contained herein that are not historical facts are forward looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on the Company.There can be no assurance that future developments affecting the Company will be the same as those anticipated by management.Actual results may differ from those projected in the forward-looking statements.These forward-looking statements involve risks and uncertainties.These include, but are not limited to, the following risks:changes in the performance of the financial markets; changes in the demand for and market acceptance of the Company's products and services; changes in general economic conditions including interest rates, presence of competitors with greater financial resources, and the impact of competitive projects and pricing; the effect of the Company's policies; the continued availability of adequate funding sources; andvarious legal, regulatory and litigation risks. Contact: Pacific Premier Bancorp, Inc. Steven R.Gardner President/CEO 714.431.4000 John Shindler Executive Vice President/CFO 714.431.4000 PACIFIC PREMIER BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEET (In thousands) June 30, December 31, ASSETS 2007 2006 (Unaudited) (Audited) Cash and due from banks $ 8,210 $ 7,028 Federal funds sold 12 10,012 Cash and cash equivalents 8,222 17,040 Investment securities available for sale 58,023 61,816 Federal Reserve and Federal Home Loan Bank stock, at cost 17,338 15,328 Loans held for sale 2,366 795 Loans held for investment, net of allowance for loan losses of $4,090 in 2007 and $3,543 in 2006, respectively 601,535 604,304 Accrued interest receivable 3,831 3,764 Foreclosed real estate 57 138 Premises and equipment 9,304 8,622 Income taxes receivable 339 130 Deferred income taxes 6,839 6,992 Bank owned life insurance 10,606 10,344 Other assets 1,080 1,601 Total assets $ 719,540 $ 730,874 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts Transaction accounts $ 98,352 $ 96,761 Retail certificates of deposit 240,014 211,714 Wholesale/brokered certificates of deposit 34,247 30,974 Total deposits 372,613 339,449 Other borrowings 271,033 316,491 Subordinated debentures 10,310 10,310 Accrued expenses and other liabilities 6,840 6,586 Total liabilities 660,796 672,836 STOCKHOLDERS’ EQUITY: Common stock, $.01 par value 52 54 Additional paid-in capital 66,332 67,306 Accumulated deficit (6,525 ) (8,631 ) Accumulated other comprehensive loss, net of tax (1,115 ) (691 ) Total stockholders’ equity 58,744 58,038 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 719,540 $ 730,874 PACIFIC PREMIER BANCORP AND SUBSIDIARY CONSOLIDATED INCOME STATEMENT UNAUDITED (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, INTEREST INCOME: 2007 2006 2007 2006 Loans $ 11,053 $ 10,076 $ 22,132 $ 19,846 Other interest-earning assets 1,031 660 2,075 1,263 Total interest income 12,084 10,736 24,207 21,109 INTEREST EXPENSE: Interest on transaction accounts 459 416 885 761 Interest on retail certificates of deposit 2,920 1,949 5,682 3,787 Interest on wholesale/brokered certificates of deposit 352 403 635 929 Total deposit interest expense 3,731 2,768 7,202 5,477 Other borrowings 3,625 3,540 7,595 6,401 Subordinated debentures 206 197 409 381 Total interest expense 7,562 6,505 15,206 12,259 NET INTEREST INCOME 4,522 4,231 9,001 8,850 PROVISION FOR LOAN LOSSES 215 104 514 103 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 4,307 4,127 8,487 8,747 NONINTEREST INCOME: Loan servicing fee income 339 406 689 744 Bank and other fee income 167 132 307 234 Net gain from loan sales 1,030 472 2,064 858 Other income 323 210 539 329 Total noninterest income 1,859 1,220 3,599 2,165 NONINTEREST EXPENSE: Compensation and benefits 2,670 2,317 5,313 4,548 Premises and occupancy 641 558 1,208 1,102 Data processing 132 90 247 185 Net loss (gain) on foreclosed real estate 22 (38 ) 24 43 Legal and audit expense 203 126 554 262 Marketing expense 152 215 346 348 Office and postage expense 110 105 204 197 Other expense 377 365 840 727 Total noninterest expense 4,307 3,738 8,736 7,412 NET INCOME BEFORE TAXES 1,859 1,609 3,350 3,500 PROVISION (BENEFIT) FOR INCOME TAXES 698 (1,298 ) 1,244 (1,147 ) NET INCOME $ 1,161 $ 2,907 $ 2,106 $ 4,647 Basic Average Shares Outstanding 5,177,774 5,265,329 5,215,145 5,259,775 Basic Earnings per Share $ 0.22 $ 0.55 $ 0.40 $ 0.88 Diluted Average Shares Outstanding 6,477,575 6,689,734 6,586,008 6,685,576 Diluted Earnings per Share $ 0.18 $ 0.43 $ 0.32 $ 0.70 PACIFIC PREMIER BANCORP AND SUBSIDIARY Statistical Information UNAUDITED (In thousands) As of As of As of June 30, 2007 December 31, 2006 June 30, 2006 Asset Quality: Non-accrual loans, net of specific allowance $ 444 $ 574 $ 477 Other Real Estate Owned $ 57 $ 138 $ 363 Nonperforming assets, net of specific allowance $ 501 $ 712 $ 840 Net charge-offs (recoveries) for the quarter ended $ (12 ) $ (33 ) $ 117 Net charge-offs (recoveries) for the year ended $ (33 ) $ (75 ) $ 187 Allowance for loan losses $ 4,090 $ 3,543 $ 2,967 Net charge-offs for quarter to average loans, annualized (0.01 %) (0.02 %) 0.08 % Net non-accrual loans to total loans 0.07 % 0.09 % 0.08 % Net non-accrual loans to total assets 0.06 % 0.08 % 0.07 % Net non-performing assets to total assets 0.07 % 0.10 % 0.12 % Allowance for loan losses to total loans 0.67 % 0.58 % 0.49 % Allowance for loan losses to non-accrual loans 891.14 % 558.83 % 519.33 % Average Balance Sheet: for the Quarter ended Total assets $ 712,115 $ 706,208 $ 687,754 Loans $ 594,679 $ 604,072 $ 603,366 Deposits $ 352,851 $ 327,535 $ 313,961 Borrowings $ 293,473 $ 301,406 $ 314,006 Subordinated debentures $ 10,310 $ 10,310 $ 10,310 Share Data: Basic book value $ 11.38 $ 11.03 $ 10.53 Diluted book value $ 9.41 $ 9.16 $ 8.77 Closing stock price $ 10.69 $ 12.18 $ 11.54 Pacific Premier Bank Capital: Tier 1 (core) capital $ 67,441 $ 60,747 $ 57,533 Tier 1 (core) capital ratio 8.97 % 8.38 % 8.13 % Total risk-based capital ratio 11.83 % 11.66 % 11.73 % Loan Portfolio Real estate loans: Multi-family $ 331,946 $ 357,275 $ 432,365 Commercial and land 162,943 173,452 124,023 Construction - Multi-family 1,097 - - One-to-four family 14,072 12,825 13,912 Business loans: Commercial Owner Occupied 50,184 35,929 24,202 Commercial and Industrial 38,664 22,762 11,206 SBA loans 8,493 5,312 636 Other loans 111 63 27 Total gross loans $ 607,510 $ 607,618 $ 606,371 Six Months Ended Six Months Ended Six Months Ended June 30, 2007 December 31, 2006 June 30, 2006 Profitability and Productivity: Return on average assets 0.59 % 0.72 % 1.36 % Return on average equity 7.09 % 8.80 % 17.59 % Net interest margin 2.65 % 2.50 % 2.69 % Non-interest expense to total assets 2.43 % 1.60 % 2.08 % Efficiency ratio 69.14 % 61.81 % 66.90 %
